Citation Nr: 1500538	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

2.  Whether severance of entitlement to service connection for diabetes mellitus, type II, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska and Wichita, Kansas, respectively.  The Wichita RO has jurisdiction over the appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013; a copy of the hearing transcript is of record.

The issue of entitlement to service connection for a heart disability, to include as due herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that the grant of service connection for diabetes mellitus, type II was clearly and unmistakably erroneous.


CONCLUSION OF LAW

As the criteria for severance of service connection are not met, severance of service connection for diabetes mellitus, type II was not proper and restoration of service connection is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107, 5109A, 5112(b)(6), (10) (West 2014); 38 C.F.R. §§ 3.105(d), 3.114(b), 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision is completely favorable, no discussion as to compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Pertinently, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, are presumptively service-connected if they manifest to a degree of 10 percent or more at any time after service.  
38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. §§ 3.307(a)(6)(ii) , 3.309(e).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994).  As the Board concludes that severance was not appropriate on substantive grounds, any error in following severance procedure is moot. 

Service connection will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d). Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, 20 Vet. App. 482 .

The same standards apply in a determination of CUE in a prior decision and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection; however, for the latter case the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision.  See Daniels, 10 Vet. App. at 480; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, VA regulations provide that a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d).  The severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous. Stallworth, 20 Vet. App. at 488.

In severing service connection, the RO found the Veteran did not have a current diagnosis of diabetes mellitus for VA purposes (his service in Vietnam and presumptive exposure to herbicides is not in dispute).  The RO informed the Veteran that his A1C levels must be 6.5 or greater in order for such diagnosis to be warranted.  (The Board takes judicial notice that the American Diabetes Association (ADA) indicates that diabetes is diagnosed at an A1C level of 6.5 or greater.  See Diagnosing Diabetes and Learning about Prediabetes, available at http://www.diabetes.org/are-you-at-risk/prediabetes).  On February 2011 VA examination, the Veteran demonstrated an A1C of 5.7, which the RO cited in severing service connection.
 
Based upon the evidence of record, the Board finds that the award of presumptive service connection for diabetes mellitus was not clearly erroneous.  Records dated throughout the entire appeal reflect diagnoses of and treatment for type II diabetes mellitus.  For example, recent VA treatment records describe how the Veteran's current diabetes is managed with metformin (a medication for glucose control) and a restricted diet.  Additionally, a July 2012 VA treatment record reflects that the Veteran's metformin prescription was increased to 500 mg, two times per day, for management of diabetes.  Further, the Veteran tests his blood sugar two times a week, as instructed by his treatment provider, who indicated in an August 2012 statement that the Veteran is "under my care for his diabetes."  See August 2012 letter from M.Z.  Crucially, the Board emphasizes that there is nothing in the rating schedule that mandates a minimum A1C level for diabetes mellitus in order for it to qualify as a disability for service connection purposes.  Compare 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 with 38 C.F.R. § 4.104, DC 7101 (defining hypertension); 38 C.F.R. § 3.385 (defining hearing loss thresholds).  

In sum, as the determination to award service connection for diabetes mellitus was not CUE, severance was improper, and restoration of service connection for diabetes mellitus is warranted.  


ORDER

Severance of service connection for diabetes mellitus was improper, and restoration of service connection for diabetes mellitus is granted.


REMAND

The Veteran contends that his heart disorder is related to service, to include his in-service exposure to herbicides.  He has been diagnosed with atrial arrhythmia, non-ischemic cardiomyopathy, and hypertension.  In addition, the Veteran asserts that he has had a heart attack, and that physicians have told him he had congestive heart failure. 

The law provides, in pertinent part, that if a veteran was exposed to a herbicide agent (such as Agent Orange) during active service, certain diseases, including ischemic heart disease (also known as coronary artery disease), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service.

Although ischemic heart disease was not found by the February 2010 VA examiner, service connection for a heart disorder can still be established on a direct basis, to include as due to exposure to an herbicidal agent.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the RO did not request the examiner to provide an etiological opinion regarding whether any present heart disorder was incurred in or due to the Veteran's active duty service, or whether any present heart disorder was related to his conceded exposure to an herbicidal agent.  As such, the February 2010 VA examination is inadequate for purposes of determining service connection. Consequently, a remand is required in order to afford the Veteran an adequate VA examination.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further, the last VA treatment record is dated June 2013.  On remand, updated VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since June 2013.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed heart disorder(s).  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.  Then, the examiner is asked to address the following:

(a) Provide a diagnosis for all heart disorder(s).

(b) For each heart disorder identified, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's heart disorder is related to any disease, event, or injury from service, to include conceded herbicide exposure therein.

All examination findings, along with rationale for all opinions expressed, should be set forth in the examination report.

3.  Then readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


